[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff has filed a Motion to Strike the defendant's response to his Demand for Disclosure of Defense. He alleges that the disclosure as filed is not a valid defense and therefore his Motion to Strike should be granted.
The defendant alleges that he has disclosed appropriate defense and, in addition, a Motion to Strike is not a valid pleading under the circumstances.
This is a foreclosure action. Subsequent to a demand being made, the plaintiff had filed a Motion for Default for failing to disclose a defense. The defendant has filed what he claims to be a defense, namely, that the plaintiff-mortgagee has failed to comply with the licensing requirements of the Connecticut General Statutes, in particular § 36-224a, et seq.
Section 152 of the Practice Book sets forth the circumstances under which a Motion to Strike may be filed. Nowhere therein can there be found any reference to a Disclosure of Defense. "Therefore, a motion to strike is not a proper vehicle to test the sufficiency of the disclosure of defense filed pursuant to section 236."  Deutsche Bank C. V. Hermann, 4 CSCR 771 (Cioffi, J.). "Moreover, courts have uniformly refused to address the legal sufficiency of a disclosure of defense brought pursuant to section 236. The plaintiff may not move to strike until a defendant actually asserts it."  Dohn v. Simone, CV93-0129505, Stamford-Norwalk Judicial District, Lewis, J.
The Motion to Strike is denied.
The Court
Curran, J.